Citation Nr: 1042522	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-12 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
bilateral sensorineural hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1961 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted the Veteran's 
claims of entitlement to service connection for bilateral 
sensorineural hearing loss and tinnitus and assigned such 
disabilities initial noncompensable and 10 percent disability 
ratings, respectively.  

At the time of his March 2007 Substantive Appeal, the Veteran 
asserted his right to be heard by the Board at the RO in St. 
Petersburg, Florida.  However, by a May 2007 statement, the 
Veteran withdrew his request for a hearing.  See 38 C.F.R.         
§  20.703 (2010). 

The issues of entitlement to service connection for middle ear 
disease, perforated eardrums, otitis media, myringotomy, 
tympanoplasty, and tympanomastoidectomy were discussed in a March 
2007 letter from the RO to the Veteran.  The Veteran underwent a 
VA examination for ear diseases in August 2007.  However, it does 
not appear that such issues have been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  During the appellate period, the Veteran's bilateral 
sensorineural hearing loss has been manifested by no more than 
auditory acuity level IV in the left ear in August 2007 and III 
in the right ear in August 2005, and does not meet the criteria 
for a compensable disability rating.

2.  The Veteran is in receipt of the maximum schedular rating for 
tinnitus, and referral for extra-schedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for 
bilateral sensorineural hearing loss have not been met during the 
appellate period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.85, 4.86, Diagnostic Code (DC) 6100 
(2010).

2.  The criteria for an initial disability rating in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, DC 6260 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claims of entitlement to the issues set forth on 
the title page of this decision arise from his disagreement with 
the initial evaluations assigned following the grants of service 
connection.  Once service connection is granted, the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

As to VA's duty to assist, the Veteran was afforded VA 
audiological evaluations in July 2006 and August 2007.  The Board 
notes that both VA audiological examinations included report of 
the Veteran's functional effects caused by his hearing 
disability, as is required for an adequate VA audiological 
evaluation.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  
The Veteran has not indicated that he was seen regarding his 
bilateral hearing acuity or tinnitus by any provider or at any 
time other than the treatment reflected in the current records on 
file.  Therefore, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
available and relevant to the issues on appeal have been 
requested or obtained.  Based upon the above, the Board finds 
that VA has satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing a veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board 
will consider entitlement to staged ratings when the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by puretone audiometry tests 
in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz 
(cycles per second).  The Rating Schedule allows for such 
audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal acuity 
for VA compensation purposes, to Level XI, for profound deafness, 
in order to evaluate the degree of disability from bilateral 
service-connected defective hearing.  

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85.
However, in certain situations, the rating criteria provide for 
rating exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified frequencies 
(1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
simultaneously 70 decibels or more at 2000 Hertz, VA must 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
highest numeral for consideration.  Each ear is evaluated 
separately.  38 C.F.R. § 4.86.

In this case, the Veteran is seeking an initial compensable 
disability rating for his bilateral sensorineural hearing loss, 
and an initial disability rating in excess of 10 percent for his 
tinnitus.  His bilateral hearing loss was initially assigned a 
noncompensable disability rating under DC 6100, and his tinnitus 
was initially assigned a 10 percent disability rating under DC 
6260, each effective August 16, 2005, the date of the Veteran's 
claims of entitlement to service connection.  

With respect to the Veteran's tinnitus, VA regulations allow a 
rating of 10 percent for recurrent tinnitus.  Only one evaluation 
may be assigned, whether the sound is perceived in one ear, both 
ears, or in the head.  Such rating may be combined with a 
separate evaluation for hearing loss under DC 6100 and certain 
other diagnostic codes, unless tinnitus supports an evaluation 
under those codes.  See 38 C.F.R.         § 4.87, DC 6260 & Notes 
(1)(2).  Here, as the Veteran is currently in receipt of a 10 
percent rating for tinnitus, no further schedular rating is 
warranted. 

VA treatment records dated in August 2005 indicate that the 
Veteran underwent audiological testing.  The Board notes that the 
record of this instance of audiological testing is represented by 
an audiogram.  While the audiogram does not include a numerical 
dictation of the test results, the graphical representation is 
presented.  In the Board's fact-finding capacity as a de novo 
appellate body, the Board finds it necessary and appropriate to 
determine the numerical result as depicted on the audiogram's 
graph.  The interpretation of graphic data into numeric results 
is analogous to computation of average concentric contraction of 
visual fields (Goldman Bowl) graphs for purposes of rating eye 
disorders and visual impairment.  See 38 C.F.R. § 4.76a (2010).  
Thus, the August 2005 audiogram will be interpreted by the Board.  
The Veteran's August 2005 audiogram revealed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
60
85
85
LEFT
35
40
45
65
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was 55 decibels in the left ear, and 66.25 decibels in the 
right ear.  VA treatment records dated in August 2005, at the 
time of the above-described audiogram, indicate that the 
Veteran's speech recognition ability was 88 percent in the left 
ear and 84 percent in the right ear.

The August 2005 instance of audiological testing demonstrates 
that under the Rating Schedule, the Veteran's hearing impairment 
was manifested by Level II hearing acuity in the left ear and 
Level III hearing acuity in the right ear.  38 C.F.R. § 4.85, 
Table VI, DC 6100.  Using Table VII, the result is a 
noncompensable evaluation for bilateral hearing impairment.  See 
38 C.F.R. § 4.85, Table VII, DC 6100 (2010).  Neither the 
Veteran's left ear nor his right ear hearing loss shown by this 
audiological examination qualify for exceptional patterns of 
hearing impairment.  See 38 C.F.R. § 4.86.

In July 2006, the Veteran underwent a VA audiological 
examination.  The Veteran reported that he had difficulty hearing 
soft voices, especially in meetings, and that he had difficulty 
hearing the television.  The Veteran reported recurrent, non-
constant tinnitus in the right ear.  The authorized audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
45
45
65
80
90
LEFT
35
40
55
65
70
The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 57.5 decibels in the left ear, and 70 
decibels in the right ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the left ear and 94 percent 
in the right ear.

The July 2006 VA audiological examination demonstrates that under 
the Rating Schedule, the Veteran's hearing impairment was 
manifested by Level II hearing acuity in the left ear and Level 
II hearing acuity in the right ear.  38 C.F.R. § 4.85, Table VI, 
DC 6100 (2009).  Using Table VII, the result is a noncompensable 
evaluation for bilateral hearing impairment.  See 38 C.F.R. § 
4.85, Table VII, DC 6100 (2009).  Neither the Veteran's left ear 
nor his right ear hearing loss shown by this audiological 
examination qualify for exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86.

In August 2007, the Veteran underwent a VA audiological 
examination.  The Veteran reported that he had difficulty hearing 
soft voices, especially in meetings, and that he had difficulty 
hearing the television.  The Veteran reported recurrent, non-
constant bilateral tinnitus.  The authorized audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
45
45
65
80
95
LEFT
35
50
55
65
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 
Hertz was reported as 60 decibels in the left ear, and 71.25 
decibels in the right ear.  Speech audiometry revealed speech 
recognition ability of 82 percent in the left ear and 96 percent 
in the right ear.

The August 2007 VA audiological examination demonstrates that 
under the Rating Schedule, the Veteran's hearing impairment was 
manifested by Level IV hearing acuity in the left ear and Level 
II hearing acuity in the right ear.  38 C.F.R. § 4.85, Table VI, 
DC 6100 (2009).  Using Table VII, the result is a noncompensable 
evaluation for bilateral hearing impairment.  See 38 C.F.R. § 
4.85, Table VII, DC 6100 (2009).  Neither the Veteran's left ear 
nor his right ear hearing loss shown by this audiological 
examination qualify for exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86.

The Board is sympathetic to the Veteran's assertion that his 
hearing loss disability is more severe and warrants a compensable 
disability rating.  However, in this case, there is no probative 
evidence of record demonstrating that the Veteran has shown 
hearing acuity that allows the Board to consider diagnostic 
criteria beyond such criteria discussed above.

In this regard, the Board notes that the assignment of disability 
evaluations for hearing impairment is a purely mechanical 
application of the rating criteria from which the Board cannot 
deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 
see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria).

In sum, the Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the probative 
evidence of record demonstrates that during the entire appellate 
period, the Veteran's bilateral sensorineural hearing loss does 
not meet the criteria required by DC 6100 for an initial 
compensable disability rating.  Also, as discussed above, the 
Veteran is already in receipt of the maximum disability rating 
available for tinnitus, and an initial disability rating in 
excess of 10 percent for such is not warranted.  As the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to an initial compensable disability rating for 
bilateral hearing loss, and an initial disability rating in 
excess of 10 percent for tinnitus, the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R.       §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
However, in exceptional cases where the rating is inadequate, it 
may be appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, a task 
performed either by the RO or the Board.  Id.; see Thun v. Peake, 
22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) (noting that the Rating Schedule "will apply 
unless there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of a veteran's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria reasonably describe a veteran's disability level and 
symptomatology, then a veteran's disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.

The Board finds that this Veteran's disability picture with 
respect to his bilateral sensorineural hearing loss and tinnitus 
is not so unusual or exceptional in nature as to render his 
schedular ratings inadequate.  Significantly, the Veteran's 
hearing loss was evaluated specifically to determine if he 
demonstrated exceptional patterns of hearing impairment, pursuant 
to 38 C.F.R. § 4.86.  When comparing his disability picture with 
the symptoms contemplated by the Rating Schedule, the Board finds 
that the Veteran's hearing loss and tinnitus are congruent with 
the disability picture represented by the disability ratings.  
Thus, the criteria for the disability ratings assigned reasonably 
describe the Veteran's disability level and symptomatology and, 
therefore, schedular evaluations are adequate and no referral is 
required.  See 38 C.F.R. § 4.86, DC 6100; see also VAOPGCPREC 6-
96; 61 Fed. Reg. 66749 (1996); see also Lendenmann, 3 Vet. App. 
at 349; Massey, 7 Vet. App. at 208.

Lastly, the Board notes that Rice v. Shinseki, 22 Vet. App. 447 
(2009), held that a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that a veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that a 
claim for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable.  In this 
regard, the Board notes that at the time of the Veteran's July 
2006 and August 2007 VA audiological evaluations, he reported 
that he had difficulty hearing soft voices, especially during 
meetings.  While the Veteran did not specifically report that 
such meetings were business meetings, he has not reported at any 
time during the appellate period that he is unemployed.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.


ORDER

An initial compensable disability rating for bilateral 
sensorineural hearing loss is denied.

An initial disability rating in excess of 10 percent for tinnitus 
is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


